Citation Nr: 1826979	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected disabilities, including a knee disability.

4.  Entitlement to a temporary total rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1987 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2014 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has been transferred and is now in the jurisdiction of the Louisville, Kentucky RO.  

In a July 2014 rating decision, the RO denied the Veteran's claim for a temporary total evaluation based on hospitalization over 21 days.  Later in July 2014, the Veteran filed a Notice of Disagreement with respect to the denial of a temporary total evaluation based on hospitalization over 21 days.  The RO has not, however, provided the Veteran with a statement of the case for this claim.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case. See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board notes that the Veteran has elected a traditional appeal of his claim.  See August 2014 Appeal Process Request Letter.

The issues of service connection for PTSD and entitlement to a temporary disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence added to the record since the final August 2010 denial is not cumulative of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

2.  The Veteran's left hip condition is not due to the Veteran's time in service nor is it proximately due to any service-connected disabilities, including a knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

2.  The criteria for service connection for a left hip condition have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and appellant, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

New and Material Evidence for PTSD

Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the veteran has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the veteran files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).
	
If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.

The Veteran first submitted his claim for service connection for PTSD in March 2010.  The Veteran's claim was denied in an August 2010 rating decision because the Veteran did not have a confirmed diagnosis of PTSD, a confirmed in service stressor, and a nexus between the Veteran's diagnosed PTSD and his in-service stressor.  The Veteran did not appeal, and therefore, the decision became final.  The Veteran submitted the present claim for service connection for PTSD in August 2013.  An April 2014 rating decision denied reopening of the claim because no new and material evidence had been submitted.  The Veteran appealed.

The relevant evidence of record prior to August 2010 includes service treatment records (STRs), medical records, VA examinations, and statements from the Veteran.  

The relevant evidence of record from August 2010 includes medical records, VA examinations, and statements from the Veteran.

The evidence submitted since the August 2010 rating decision is new in that it was not of record at the time of the August 2010 rating decision.  The medical treatment records are also material in that some show the Veteran has a diagnosis of PTSD that may be related to his combat experience. (See August 2013 progress notes).  Because the new evidence raises a reasonable possibility of substantiating the claim, the claim will be reopened.

Left Hip

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has a currently diagnosed left hip disability.  The record does not show an in-service incurrence of a hip disability.  Therefore, service connection on a direct basis must be denied.

The next question is whether the Veteran's left hip disability is proximately due to any of his service-connected disabilities, to include his knee injury.  The Board has thoroughly reviewed the Veteran's record and finds the preponderance of the evidence does not support such a finding.  The Veteran had an examination for his hip in March 2014.  The examiner opined the Veteran's knee condition was likely age related and that the medical literature does not support secondary joint injury having a natural sequalae of a primary joint injury.  The rest of the Veteran's record, including his treatment records, are negative for evidence the Veteran's hip condition is proximately due to or aggravated by any of his service-connected disabilities.  

The Board acknowledges the statements by the Veteran, including the Veteran's statements that he believes his hip condition is due to his service-connected disabilities.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as the etiology of his hip condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, because the preponderance of the evidence does not show the Veteran's hip condition is proximately due to his service-connected disabilities, the claim must be denied.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER
	
New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for PTSD is reopened.

Service connection for a left hip condition, to include as secondary to service-connected disabilities, including a knee disability, is denied.


REMAND

The Board finds a remand is necessary on the reopened issue of entitlement to service connection for PTSD.  The March 2014 examiner conceded the Veteran's in-service stressor.  However, there is conflicting medical evidence as to whether the Veteran has a diagnosis of PTSD and a question of if the Veteran does have a diagnosis of PTSD, if it is related to his time in service.  (See August 2010 examination, August 2010 treatment records, August 2013 treatment records, March 2014 examination, July 2014 treatment records.)  Therefore, a new examination is required.

As explained in the introduction, the RO has not yet issued a statement of the case addressing the Veteran's claim for a temporary total evaluation based on hospitalization over 21 days.  Thus, the Board must remand this issue to the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  In response to the Veteran's July 2014 Notice of Disagreement, issue a statement of the case relating to the issue of a temporary total evaluation based on hospitalization over 21 days. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his PTSD.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

Whether the Veteran has a current diagnosis of PTSD.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is due to his in-service stressors.

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's childhood PTSD was aggravated by his time in service.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


